Citation Nr: 0506240	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.	Entitlement to service connection for disability claimed 
as plantar fasciitis.

2.	Entitlement to service connection for a disability 
manifested by lower extremity pain.  

3.	Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma.

4.	Entitlement to an initial compensable rating for the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, from October 5, 1999 to May 10, 2001.

5.	Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the tarsonavicular bone of the 
left foot, since May 10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to October 
1999.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO granted service connection and an initial 10 percent 
rating for bronchial asthma, effective October 5, 1999, and 
service connection and an initial noncompensable rating for 
the residuals of a fracture of the tarsonavicular bone of the 
left foot, effective October 5, 1999.  Pursuant to this 
decision, the RO also denied service connection for plantar 
fasciitis, and bilateral lower extremity pain at multiple 
locations.  In May 2000, the veteran filed a notice of 
disagreement (NOD) with respect to the denials of service 
connection for plantar fasciitis and bilateral lower 
extremity pain, and with the assigned initial ratings for 
bronchial asthma and the residuals of a fracture of the 
tarsonavicular bone of the left foot.  A statement of the 
case (SOC) was issued in November 2000, and the veteran filed 
a substantive appeal in January 2001 (by manner of a VA Form 
9).  

In its January 2002 rating decision, the RO granted a higher 
initial rating of 30 percent for service-connected bronchial 
asthma, effective October 5, 1999, and a higher rating of 10 
percent for the residuals of a fracture of the tarsonavicular 
bone of the left foot, effective May 10, 2001. 

In accordance with the veteran's request in her January 2001 
substantive appeal, she was scheduled for a February 2003 
hearing before a Veterans Law Judge (VLJ) at the RO; however, 
the record indicates that the veteran failed to appear for 
this hearing.    

In August 2004, the Board recharacterized the claim for an 
initial compensable rating for residuals of a fracture of the 
left tarsonavicular bone, as separate claims for an initial 
compensable rating for this disability from October 5, 1999 
to May 10, 2001, and a rating in excess of 10 percent since 
May 10, 2001; the Board then remanded each of the matters on 
appeal to the RO for further action.  After completing the 
requested action, the RO continued its denial of service 
connection for plantar fasciitis and bilateral lower 
extremity pain, and of the higher ratings sought for 
bronchial asthma and the residuals of a fracture of the 
tarsonavicular bone of the left foot (as reflected in a 
December 2004 supplemental SOC (SSOC)).

Because the issues currently on appeal of higher ratings for 
bronchial asthma and the residuals of a fracture of the left 
tarsonavicular bone (from October 5, 1999 to May 10, 2001, 
and since May 10, 2001), each involve disagreement with 
initial ratings assigned following a grant of service 
connection, the Board has continued its characterization of 
these issues in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  In particular, with respect 
to the matter of an increased rating for residuals of a 
fracture of the left tarsonavicular bone, the Board points 
out that in assigning an initial noncompensable rating from 
the effective date of the grant of service connection, but 
assigning a 10 percent rating from May 10, 2001, the RO has 
granted staged ratings for this disability.  As higher 
evaluations are potentially available at each stage, the 
appeal for higher evaluation remains viable.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

As explained in more detail below, the Board has 
characterized the claim for service connection for plantar 
fascitis as on the title page.  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.




REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for service connection for plantar fasciitis and a 
disability manifested by lower extremity pain, and for 
increased ratings for bronchial asthma and the residuals of a 
fracture of the left tarsonavicular bone, is warranted, even 
though it will, regrettably, further delay a decision on 
these claims.

Initially, the Board notes that in a July 2001 statement, the 
veteran's representative requested a hearing before RO 
personnel, with respect to the claims currently pending on 
appeal.  Unfortunately, it does not appear that such hearing 
was ever scheduled, or that the request for such a hearing 
was withdrawn.  Moreover, the Board points out that while the 
RO in a November 2002 letter regarding the veteran's 
scheduled Board hearing, requested that the veteran respond 
if she also desired an RO hearing, this letter does not in 
any respect nullify the outstanding and non-withdrawn July 
2001 hearing request.  Pursuant to 38 C.F.R. § 3.103(c) 
(2004), a hearing on appeal will be granted to a veteran who 
requests a hearing and is willing to appear in person.  As 
such, and, in accordance with the veteran's request, the 
veteran must be provided an opportunity to present testimony 
before RO personnel.  If the veteran no longer desires such a 
hearing, a signed writing, to that effect, should be placed 
in the claims file.

The Board also finds that specific RO development of the 
claim for service connection for disability claimed as 
plantar fasciitis is warranted.    

The veteran's service medical records (SMRs) include 
treatment records, dated from July 1998 to January 1999, that 
note repeated assessments provided by physicians and physical 
therapists of plantar fasciitis, overuse syndrome (of the 
feet), and bilateral pain in the lower extremities.  In 
February 1999, the veteran's PULHES profile was adjusted from 
1 to 3 under the category of lower extremities.  (PULHES is 
the six categories into which a physical profile is divided.  
The P stands for physical capacity or stamina; the U for 
upper extremities; the L for lower extremities; the H for 
hearing and ear; the E for eyes; and the S stands for 
psychiatric.  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.)  A March 1999 
Medical Board report notes a diagnosis of bilateral lower 
extremity pain in multiple locations of uncertain etiology, 
and an asymptomatic occult fracture to the left 
tarsonavicular bone of the left foot.  A recommendation was 
provided that the veteran receive a discharge from service as 
a result of the above medical conditions.     

A VA examination in December 1999 revealed an essentially 
normally clinical examination of the lower extremities, 
although examinations conducted in May 2001 noted the 
presence of bilateral pes planus and possible plantar 
fasciitis.   

As requested pursuant to the Board's August 2003 remand, the 
veteran underwent examination again, in September 2004, to 
determine the nature and extent of all disabilities of the 
lower extremities, and whether any such disabilities were 
likely related to her active military service.  On 
examination, it was noted that the joints in the veteran's 
arches were painful, as were the talonavicular joints.  There 
appeared to be some limitation of dorsiflexion in both 
ankles.  There was no bowing in the Achilles tendon, although 
the Achilles was tight on stance.  There was also mild 
flatfeet, but otherwise the veteran's stance was 
unremarkable.  When the veteran walked, there was an early 
heel walk due to the tightness of the muscle.  The examiner 
diagnosed bilateral plantar fasciitis, secondary to a mild 
pes planus deformity; and status post residuals of a fracture 
to the talonavicular joint on the left foot.  

The examiner stated that with respect to the question of the 
etiology of plantar fasciitis, the veteran's plantar 
fasciitis was at least in part due to pes planus deformity.  
According to the examiner, other factors contributing to the 
veteran's plantar fasciitis was a tightness in the Achilles 
tendon and "overuse syndrome," the latter a condition that 
the veteran had experienced while in service.  The examiner 
further noted that the veteran's prior stress fracture at the 
talonavicular joint was an injury commonly associated with 
plantar fasciitis, but that in the veteran's case, such an 
association did not appear likely because she did not appear 
to have any misalignment of the talonavicular joint. 

Thus, the September 2004 medical opinion does not clearly 
address the matter of whether there is a medical relationship 
either the veteran's plantar fasciitis, or disability 
manifested by plantar fasciitis (i.e., pes planus deformity), 
and her military service.  Hence, the RO should obtain a 
supplemental opinion from the September 2004 examiner as to 
whether there is a medical nexus between plantar fasciitis 
and service, and should arrange for an examination of the 
veteran only if this physician is unavailable, or is unable 
to render the requested opinion without again examining the 
veteran.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim for service connection.  See 38 C.F.R. 
§ 3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file copy(ies) of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in her possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Additionally, in adjudicating the claims for higher ratings 
for bronchial asthma, and for the residuals of a fracture of 
the left tarsonavicular bone during the two periods under 
consideration, the RO must document its continued 
consideration of whether "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Fenderson, cited to above, is 
appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should take the necessary steps 
to schedule the veteran for a hearing 
before RO personnel, in accordance with 
her representative's July 2001 request.  
Unless the veteran indicates, preferably, 
in a signed writing, that the requested 
hearing is no longer desired, the hearing 
should be held.

2.	The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.	If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify her and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for a review of the claims file 
by the VA podiatrist that examined the 
veteran in September 2004.  The VA 
examiner should provide a supplemental 
opinion, based upon a review of the 
claims file, as to whether any current 
plantar fascitis, or current disability 
manifested by plantar fasciitis (to 
specifically include the previously-
diagnosed pes planus) is at least as 
likely as not medically related to the 
veteran's active military service.  In 
rendering the requested opinion, the 
physician should specifically consider 
and address the significance (if any) of 
the service medical records dated from 
July 1998 to January 1999 that reflect 
treatment for plantar fasciitis and 
overuse syndrome, and the March 1999 
Medical Board report.  The examiner 
should provide the complete rationale for 
the supplemental opinion-to include 
reference to specific evidence of record 
and pertinent medical authority, as 
appropriate-in a typewritten (printed) 
report. 

If the September 2004 examiner is 
unavailable, or is not able to render the 
requested supplemental opinion without 
examining the veteran, the RO should 
arrange for the veteran to undergo a VA 
examination (by a podiatrist or 
orthopedist).  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays) should be accomplished (and all 
findings made available to the primary 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

Based on the examination and review of the 
record (to include any reports of X-rays 
and/or other studies accomplished in 
connection with the examination), the 
examiner should specifically indicate 
whether the veteran currently suffers from 
plantar fasciitis and/or pes planus.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related the 
veteran's active military service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
service medical records dated from July 
1998 to January 1999 that reflect 
treatment for plantar fasciitis and 
overuse syndrome; the March 1999 Medical 
Board report; and the September 2004 
medical opinion that plantar fasciitis is 
due, at least in part, underlying to pes 
planus deformity.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

5.	If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection (for disability 
claimed as plantar fasciitis and for a 
disability manifested by lower extremity 
pain), and the claims for higher ratings 
(for bronchial asthma, and for residuals 
of a fracture of the left tarsonavicular 
bone (during each of the periods under 
consideration)) in light of all pertinent 
evidence and legal authority.  With 
respect to the claims for higher ratings 
for bronchial asthma and for the 
residuals of a fracture of the 
tarsonavicular bone of the left foot at 
each stage, the RO must specifically 
document its continued consideration of 
whether "staged rating," pursuant to 
the Fenderson decision, cited to above, 
is warranted.      

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



